Appeal by employer and insurance carrier from an award in claimant’s favor. On March 3, 1937, while claimant was engaged in the regular course of his employment and while in the act of laying out exhibit booths he struck the left side of his head against a basket ball pipe frame, as a result of which he suffered pain in the ear and cold and lump on the side of his head, abscess in the left ear and mastoiditis, for which operative procedure became necessary. The State Industrial Board found that the injuries so sustained by claimant were accidental and arose out of the course of his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffernan, JJ.